                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL D. BLEDSOE,                                )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:21-CV-10-JCH
                                                   )
MISSOURI DEPARTMENT OF                             )
CORRECTIONS, et al.,                               )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the following motions of self-represented plaintiff

Michael D. Bledsoe, an incarcerated person at Farmington Correctional Center (“FCC”): (1)

motions for leave to commence this civil action without prepaying fees or costs, and (2) motions

for entry of default against defendants.1 For the following reasons, the Court will grant plaintiff’s

motions for leave to commence this action without prepaying fees and costs, and assess an initial

partial filing fee of $50.00. The Court will deny plaintiff’s motions for entry of default against

defendants.

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,




1
 Plaintiff has filed two motions for leave to commence this civil action without prepaying fees
and costs (see ECF Nos. 2 and 11) and two motions for entry of default against defendants (see
ECF Nos. 8 and 13).
or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.

       In support of plaintiff’s motions for leave to commence this civil action without prepaying

fees or costs, plaintiff states that he earns $10.00 per month at FCC. Although he has not submitted

his inmate account statement as required by 28 U.S.C. § 1915(a)(2), he states that he has money

saved in a checking or savings account. Plaintiff proposes to the Court that he pay the filing fee

in $50.00 installments. The Court will therefore assess an initial partial filing fee of $50.00, which

is reasonable based on plaintiff’s financial condition. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances”).

                          Service of Process Under 28 U.S.C. § 1915(d)

       In his motions for entry of default against defendants, plaintiff states that “the defendants

were served by the United States Marshal with a copy of the summons and a copy of the plaintiff’s

complaint on [left blank]. More than 20 days have elapsed since the date on which the defendants

were served . . . .” ECF Nos. 8 and 13. This is incorrect. Pursuant to 28 U.S.C. § 1915(d), “the

officers of the court shall issue and serve all process, and perform all duties in [prisoner actions

brought in forma pauperis].” 28 U.S.C. § 1915(d). That is, the Court will order the Clerk of Court

to issue process on plaintiff’s complaint.

       Before the Court orders issuance of process, however, it conducts an initial review of

plaintiff’s complaint to determine whether it meets the standards of 28 U.S.C. § 1915(e). Pursuant
                                                  2
to § 1915(e), the Court is required to review complaints filed in forma pauperis, and must dismiss

a complaint if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

28 U.S.C. § 1915(e)(2). Currently, the Court is conducting an initial review of plaintiff’s complaint

to determine whether it meets the standards of § 1915(e). If plaintiff’s complaint survives initial

review, the Court will then order the Clerk to issue process on the complaint in accordance with §

1915(d). Because the Court has not concluded its initial review of plaintiff’s complaint and

because it has not issued process on plaintiff’s complaint, the Court will deny plaintiff’s motions

for entry of default against defendants.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motions to proceed in forma pauperis are

GRANTED. [ECF Nos. 2 and 11]

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $50.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motions for entry of default against

defendants are DENIED. [ECF Nos. 8 and 13]




                                               /s/ Jean C. Hamilton
                                               JEAN C. HAMILTON
                                               UNITED STATES DISTRICT JUDGE


Dated this 9th day of July, 2021.




                                                  3
